Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $2,816 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: We find the court erred in allowing the jury to consider as an element of damage the loss of earnings to plaintiff in her business as keeper of a rooming and boarding house. (Dalmas v. Gordon, 210 App. Div. 239; Galanis v. Simon, 222 id. 330; affd., 250 N. Y. 524.) All concur. (The judgment awards plaintiff damages for personal injuries sustained by plaintiff and for loss of services of plaintiff’s son due to injuries received in an automobile collision. The order denies motion for a new trial on the minutes.) Present ■—■ Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ..